Case 3:19-cv-14228-BRM-LHG Document 41-4 Filed 10/10/19 Page 1 of 2 PageID: 701



Leon J. Sokol, Esq.
CULLEN AND DYKMAN, LLP
433 Hackensack Avenue
Hackensack, NJ 07601
(201) 488-1300
Attorneys for Intervenor-Applicants
Senate President Stephen M. Sweeney and
Assembly Speaker Craig J. Coughlin


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 AMERICANS FOR PROSPERITY,                        Civil Action No. 3:19-CV-14228

                       Plaintiff,                 Hon..Brian R. Martinotti, U.S.D.J.

        v.
                                                  Return Date: November 4, 2019

 GUBRIR GREWAL, in his official
 capacity as Attorney General of New              PROOF OF SERVICE
 Jersey, et al,

                       Defendants.



       Leon J. Sokol, Esq. hereby certifies to the court as follows:

       1.     I am an attorney at law in the State of New Jersey and a partner with the law

firm of Cullen and Dykman LLP, attorneys for Intervenor-Applicants, Senate President Stephen

M. Sweeney and Assembly Speaker Craig J. Coughlin, in the above-captioned matter.

       2.     I certify that on this date the within Notice of Motion to Intervene, Affirmation

of Leon J. Sokol, Esq. (including proposed Answer of Intervenor-Applicants), Memorandum of

Law and proposed form of Order were served via ECF upon the following:

       Kevin H. Marino, Esq.
       John A. Boyle, Esq
       Marino, Tortorella & Boyle, P.C.
       437 Southern Boulevard
       Chatham, NJ 07928
       Attorneys for Plaintiff
Case 3:19-cv-14228-BRM-LHG Document 41-4 Filed 10/10/19 Page 2 of 2 PageID: 702




      Stuart M. Feinblatt, A.A.G.
      Office of Attorney General
      Dept. of Law & Public Safety
      25 W. Market Street
      P.O. Box 080
      Trenton, New Jersey 08625
      Attorney for Defendant

      3.      I certify that on this date the aforementioned documents were filed with the

United States District Court for the District of New Jersey via ECF.

      4.      I certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I am subject to punishment.



                                                   /s/ Leon J. Sokol
                                                   Leon J. Sokol (LJS4104)

Date: October 10, 2019
